SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 (Amendment No. )* Unify Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 904743200 (CUSIP Number) June 29, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x ] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 7 CUSIP No. 904743200 13G NAME OF REPORTING PERSON 1 Donald R. Carmignani CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (see Instructions) (a) c Not Applicable (b) c SEC USE ONLY 3 CITIZENSHIP OR PLACE OF ORGANIZATION 4 United States of America SOLE VOTING POWER 5 1,155,434* SHARED VOTING POWER NUMBER OF 6 SHARES None* BENEFICIALLY OWNED BY SOLE DISPOSITIVE POWER EACH 7 REPORTING 1,268,159* PERSON WITH SHARED DISPOSITIVE POWER 8 None* AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9 1,268,159* CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 10 (see Instructions) c Not Applicable PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11 10.0% TYPE OF REPORTING PERSON 12 (see Instructions) IN Page 2 of 7 *Donald R. Carmignani has sole voting and investment power over 685,746 shares of Common Stock, a Subordinated Purchase Note in the principal amount of $1,643,911 convertible into 469,688 shares of Common Stock.
